Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/24/2021 has been entered.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 17, line 1, “a ground contact” has been changed to - - the ground contact - - 
Claim 17, lines 1-2, “a resistive contact” has been changed to - - the resistive contact - -.


Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 10, 11, 14, 17, 19, 21-26 and 28-32 allowed.
The prior art of record does not teach or suggest the combination of elements including:
(Claim 1) A power connector system for electrically connecting a power source to a device, the power connector system comprising: a first component comprising: a first set of electrical contacts including hot, neutral and ground contacts and a first resistive contact comprising a first electrically resistive element having a first impedance, the resistive contact being supplied with a reference signal; and a first face having the first set of electrical contacts disposed thereon; and a second component comprising: a second set of electrical contacts including a second resistive contact comprising a second electrically resistive element having a second impedance; and a second face having the second set of electrical contacts disposed thereon; and wherein coupling the first component to the second component causes the first set of electrical contacts to form an electrical connection with the second set of electrical contacts; and wherein a logic unit is configured to enable current flow between the first component and the second component when a ratio of the first impedance of the first electrically resistive element in the first component to the second impedance of the second electrically resistive element of the second component satisfies a predetermined condition.
(Claim 22) A method of enabling a current flow between a power source and a device, the method comprising: providing a first component having a first set of contacts on a first face, wherein the first set of contacts includes hot, neutral and ground contacts and a first resistive contact comprising a first electrically resistive element having a first impedance, the resistive contact being supplied with a reference signal; providing a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/25/2021